Name: Council Implementing Regulation (EU) 2016/1955 of 8 November 2016 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international law;  Europe;  international affairs;  civil law;  international security
 Date Published: nan

 9.11.2016 EN Official Journal of the European Union L 301/1 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1955 of 8 November 2016 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) Following the organisation by the Russian Federation of State Duma elections in the illegally annexed Crimea and Sevastopol, the Council considers that six persons should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2016. For the Council The President P. KAÃ ½IMÃ R (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of persons referred to in Article 1 Name Identifying information Reasons Date of listing 152. Ruslan Ismailovich BALBEK Ã Ã Ã Ã »Ã °Ã ½ ÃÃ Ã ¼Ã °Ã ¸Ã »Ã ¾Ã ²Ã ¸Ã  Ã Ã °Ã »Ã Ã ±Ã µÃ º DOB: 28.8.1977 POB: Bekabad, Uzbekistan SSR Member of the State Duma, elected from the illegally annexed Autonomous Republic of Crimea. Deputy Chairperson of the Duma Committee on ethnic affairs. In 2014 Balbek was appointed as a Deputy Chairperson of the Council of Ministers of the so-called Republic of Crimea  and worked in this capacity for the integration of the illegally annexed Crimean peninsula into the Russian Federation, for which he has been awarded with a medal For the Defence of Republic of Crimea . He has supported the annexation of Crimea in public statements, including on his profile on the United Russia (Crimean branch) website and a press article published on NTV website on 3 July 2016. 9.11.2016 153. Konstantin Mikhailovich BAKHAREV Ã Ã ¾Ã ½Ã Ã Ã °Ã ½Ã Ã ¸Ã ½ Ã Ã ¸Ã Ã °Ã ¹Ã »Ã ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã °ÃÃ µÃ ² DOB: 20.10.1972 POB: Simferopol Ukrainian SSR Member of the State Duma, elected from the illegally annexed Autonomous Republic of Crimea. Member of the Duma Committee on Financial Markets. In March 2014 Bakharev was appointed as a Deputy Chairperson of the State Council of the so-called Republic of Crimea , and in August 2014 as First Deputy Chairperson of that body. He has admitted his personal involvement in the events of 2014 that led to the illegal annexation of Crimea and Sevastopol, which he has publicly supported, including in an interview published on gazetakrimea.ru website on 22 March 2016 and c-pravda.ru website on 23 August 2016. He has been awarded with the order For loyalty to duty  by the authorities  of Republic of Crimea . 9.11.2016 154. Dmitry Anatolievich BELIK Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã ¹ Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã µÃ ²Ã ¸Ã  Ã Ã µÃ »Ã ¸Ã º DOB: 17.10.1969 POB: Kular Ust-Yansky District, Yakut Autonomous SSR Member of the State Duma, elected from the illegally annexed city of Sevastopol. Member of the Duma Committee on Taxation. As a member of the Sevastopol municipal administration in February-March 2014 he supported the activities of the so-called People's Mayor  Alexei Chaliy. He has publicly admitted his involvement in the events of 2014 that led to the illegal annexation of Crimea and Sevastopol, which he has publicly defended, including on his personal website and in an interview published on 21 February 2016 on nation-news.ru website. For his involvement in the annexation process he has been awarded with Russian state order For duties to the motherland   II degree. 9.11.2016 155. Andrei Dmitrievich KOZENKO Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã µÃ ²Ã ¸Ã  Ã Ã ¾Ã ·Ã µÃ ½Ã ºÃ ¾ DOB: 3.8.1981 POB: Simferopol Ukrainian SSR Member of the State Duma, elected from the illegally annexed Autonomous Republic of Crimea. Member of Duma Committee on Financial Markets. In March 2014 Kozenko was appointed as a Deputy Chairperson of the State Council of the so-called Republic of Crimea . He has publicly admitted his involvement in the events of 2014 that led to the illegal annexation of Crimea and Sevastopol, which he has publicly defended, including in an interview published on gazetacrimea.ru website on 12 March 2016. For his involvement in the annexation process he has been awarded with a medal For the defence of Republic of Crimea  by the local authorities . 9.11.2016 156. Svetlana Borisovna SAVCHENKO Ã ¡Ã ²Ã µÃ Ã »Ã °Ã ½Ã ° Ã Ã ¾ÃÃ ¸Ã Ã ¾Ã ²Ã ½Ã ° Ã ¡Ã °Ã ²Ã Ã µÃ ½Ã ºÃ ¾ DOB: 24.6.1965 POB: Belogorsk Ukrainian SSR Member of the State Duma, elected from the illegally annexed Autonomous Republic of Crimea. Member of the Duma Committee on Culture. She has been a member of the Supreme Council of the Autonomous Republic of Crimea since 2012 and as of March 2014 supported the integration of the illegally annexed Crimea and Sevastopol into the Russian Federation. In September 2014 Savchenko was elected to the State Council of the so-called Republic of Crimea . She has defended the illegal annexation of Crimea and Sevastopol on numerous occasions in public statements, including interviews published on c-pravda.ru website on 2 April 2016 and 20 August 2016. She has been awarded with Russian state order For duties to the motherland   II degree in 2014 and with the order For loyalty to duty  by the authorities  of Republic of Crimea  in 2015. 9.11.2016 157. Pavel Valentinovich SHPEROV Ã Ã °Ã ²Ã µÃ » Ã Ã °Ã »Ã µÃ ½Ã Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã  Ã ¨Ã ¿Ã µÃÃ ¾Ã ² DOB: 4.7.1971 POB: Simferopol (Ukrainian SSR) Member of the State Duma, elected from the illegally annexed Autonomous Republic of Crimea. Member of the Duma Committee on Commonwealth of Independent States (CIS) Affairs, Eurasian Integration and links with compatriots. In September 2014 Shperov was elected to the State Council of the so-called Republic of Crimea . He has publicly admitted, including in an interview published on ldpr-rk.ru website on 3 September 2016, his role in the events of 2014 that led to the illegal annexation of Crimea and Sevastopol and in particular his role in the organisation of the illegal referendum on the illegal annexation of the peninsula. 9.11.2016